DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicants’ arguments, filed 7/20/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 1-7, 18, 20, and 25-29 are cancelled.
Claims 30-34 are newly added.
Claims 8-17, 19, 21-24, and 30-34 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Written Description / New Matter Rejection
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


1) Claims 8-17, 19, 21-24, and 30-34 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
This is a NEW MATTER rejection. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites the limitation “covalently bonding only the one or more lactones with the free thiols.” While the specification supports a reaction of the lactone(s) with a free thiol with a lactone (pg 3), the specification does not teach or suggest that covalent bonding occurs only between the one or more lactones and the free thiols. Furthermore, the applicant has not presented evidence that supports this claim limitation. Claims 9-17, 19, and 21 are rejected as being dependent on a rejected base claim.
Claim 22 recites the limitation “covalently bonding only the meadowfoam delta-lactone with the free thiols.” While the specification supports a reaction of a free thiol with meadowlactone (pg 3), the specification does not teach or suggest that covalent bonding occurs only between the meadowfoam delta-lactone and the free thiols. Furthermore, the applicant has not presented evidence that supports this claim limitation. Claims 23-24 are rejected as being dependent on a rejected base claim.
Claim 30 recites the limitation “wherein the only covalent bonds formed between the hair and the composition are thio-ester bonds.” While the specification supports a reaction of the lactone(s) with a free thiol with a lactone (pg 3), the specification does not teach or suggest that covalent bonding occurs only between the meadowfoam delta-lactone and the free thiols. Furthermore, the applicant has not presented evidence that supports this claim limitation. Claims 31-34 are rejected as being dependent on a rejected base claim.


Examiner’s Reply to Attorney Arguments dated 7/20/2022 
The applicant argues that the limitations referring to “covalently bonding the only one or more lactones with the free thiols” is described in detail throughout the text of the specification and depicted graphically on page 3, and the specification does not refer to any other compounds for covalent bonding. The applicant further argues that Example 1 of the specification conveys to one having ordinary skill in the art that applicant possessed (and described) what is claimed, despite the fact that Example 1 does not use the term “only.” 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The instant disclosure does not teach or suggest the limitation “covalently bonding the only one or more lactones with the free thiols,” and does not provide any factual evidence to support this limitation. Furthermore, one of ordinary skill in the art would recognize that hair contains various amino acids that contain a nucleophilic side chain, including at least lysine, tyrosine, threonine, arginine, and serine residues (see the evidentiary art of Robbins (“Amino Acid Composition of Human Hair,” Textile Research Journal, October 1970, 891-895). One of ordinary skill in the art would further recognize that the nucleophilic groups on these residues are capable of reacting with a lactone group, as evidenced by Trop (J. Dairy Sci., 68:1985, 2534-2535).
The applicant argues that “Nothing suggests anything other than meadowlactone was covalently bonded to the hair. Quintessential evidence showing possession of what is claimed is shown by an actual reduction to practice. A reduction to practice “ordinarily provides the best evidence” that applicant possessed what is claimed and the invention is complete. See, e.g., MPEP § 2163(II)(3).”
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, the applicant has presented no evidence that the claim language “covalently bonding the only one or more lactones with the free thiols” was disclosed or suggested in the instant specification. The Examiner agrees with applicant regarding the disclosure of the reaction of lactones with free thiols in the hair after exposure to the reducing composition; however, applicant has not stated, suggested, or shown factual evidence that this is the only covalent bonding reaction occurring between the treated hair and a lactone. Furthermore, the evidentiary art of Robbins teaches that a number of nucleophiles are present in the amino acids that comprise hair protein in addition to thiol groups, and the evidentiary art of Trop demonstrates that the nucleophilic moieties present in the hair protein, namely the amino acids lysine, tyrosine, threonine, arginine, and serine, are capable of reacting with a lactone.
 		
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612